                      IN THE UNITED STATE BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

In re:
     CHARLES E. WALKER,
                                                       Case No. 3:16-bk-03304
         Debtor.                                       Chapter 11
                                                       Judge Mashburn
FAMILY TRUST SERVICES LLC, STE-
VEN REIGLE, REGAL HOMES CO.,
BILLY GREGORY, and JOHN SHER-
ROD, on behalf of themselves and
those similarly situated,

         Plaintiffs,
                                                       Case No. 3:19-ap-90088
v.

JULIE COONE, NATIONWIDE
INVESTMENTS LLC, and MERDAN
IBRAHIM,

         Defendants.
                           MEMORANDUM OF LAW IN SUPPORT OF
                            MOTION TO STRIKE OR REMAND AND
                             FOR ENTRY OF A BILL OF PEACE

        The Plaintiffs, Family Trust Services LLC, Steven Reigle, Regal Homes Co.,

Billy Gregory, and John Sherrod, respectfully state as follows in support of their

Motion to Strike or Remand and for Entry of a Bill of Peace:


                                       INTRODUCTION

        On September 13, 2018, the Debtor improvidently removed this action—to

which he was not a party—to the United States District Court for the Middle Dis-

trict of Tennessee. (See Exhibit 1 hereto.) The Plaintiffs moved to remand, primari-

ly on the basis that Mr. Walker was not a party and was thus incapable of removing


{00129484.DOCX / ver:3 }
Case 3:19-ap-90088           Doc 3   Filed 05/13/19 Entered 05/13/19 17:32:04   Desc Main
                                     Document     Page 1 of 15
the case. Magistrate Judge Holmes agreed and entered a report and recommenda-

tion to that effect on March 12, 2019. (See Exhibit 2 hereto.) That report and rec-

ommendation went unobjected to, and Judge Richardson adopted it, remanding the

case on April 1, 2019. (See Exhibit 3 hereto.) Mr. Walker has now, exactly thirty

days later, removed the case again, while it remains in precisely the same proce-

dural posture as it was when he removed in September of 2018. The analytical work

has all been done for the Court by Magistrate Holmes. The judgment of remand in-

corporating her report and recommendation carries issue-preclusive effect establish-

ing that the Court lacks jurisdiction. The Court should, applying the conclusions

reached by Magistrate Holmes, strike Mr. Walker’s notice of removal as a nullity, or

at the very least, promptly remand this case to the State court whence it came. Be-

cause Mr. Walker has demonstrated a determination to impede the State court pro-

ceedings through unlawful removals, the Court should, moreover, (a) award the

Plaintiffs their fees and expenses pursuant to 28 U.S.C. § 1447(c) and (b) enjoin Mr.

Walker from further unauthorized removals of this case.


                                           FACTS

        The Plaintiffs will provide only the most cursory outline for the sake of the

record:

        Several of the present Plaintiffs commenced this action against the present

Defendants and additional then-Defendants Charles Walker, Jon Paul Johnson, and

REO Holdings LLC in 2015. Mr. Walker subsequently filed bankruptcy. See general-

ly Walker v. Family Trust Servs. LLC (In re Walker), No. 3:16-cv-1976 (M.D.



{00129484.DOCX / ver:3 }                      -2-
Case 3:19-ap-90088         Doc 3   Filed 05/13/19 Entered 05/13/19 17:32:04   Desc Main
                                   Document     Page 2 of 15
Tenn. Jan. 31, 2018). The present Plaintiffs (some of whom joined the case in be-

tween its filing and the bankruptcy petitions) went on to enter into a settlement

with Mr. Walker and certain other Defendants, excluding those still in the caption.

The claims against the nonsettling Defendants were severed and remanded to State

Court by this Court, to which the case had, in the interim, been removed. Mr. Walk-

er’s bankruptcy case was subsequently closed.

        Back in State court, an unrelated individual by the name of Carl Chambers

subsequently sought leave to join this case as a plaintiff to assert claims against the

existing Defendants and Mr. Walker arising primarily out of the same set of opera-

tive facts. That motion was set on the Chancery Court’s Friday motion docket pur-

suant to local rule and served on the parties to the case pursuant to Tennessee Rule

of Civil Procedure 5. But the motion was never granted, because Mr. Walker re-

moved the case to the District Court before the chancellor signed an order to that

effect. (See Ex. 2 at 2.) Thus, Mr. Walker was not a party when he filed the notice of

removal. (Id.) Because it found he was not a party, the District Court remanded the

case to State court. (Id. at 4–6; Ex. 3.)

        Back in State court again, Mr. Chambers renewed his request to join the case

and he and the existing Plaintiffs sought leave to file an amended joint complaint.

(Like the prior proposed complaint, it makes clear that only Mr. Chambers, and not

any of the current Plaintiffs, asserts claims against Mr. Walker.) The State court set

the motion for a special setting on May 1, 2019, at 1:30 p.m. At 9:15 a.m. on May 1,




{00129484.DOCX / ver:3 }                      -3-
Case 3:19-ap-90088         Doc 3   Filed 05/13/19 Entered 05/13/19 17:32:04   Desc Main
                                   Document     Page 3 of 15
the Debtor filed the present notice of removal, again removing the case when he was

not a party.


                                        ARGUMENT

1. The Removing Party Bears the Burden of Demonstrating the Existence
   of Jurisdiction and the Propriety of Removal.

        “The burden of showing that the district court has original jurisdiction is on

the party seeking removal. Furthermore, because they implicate federalism con-

cerns, removal statutes are to be narrowly construed.” Long v. Bando Mfg. of Am.

Inc., 201 F.3d 754, 757 (6th Cir. 2000) (citations omitted). “When challenged on al-

legations of jurisdictional facts, the parties must support their allegations by com-

petent proof.” Hertz Corp. v. Friend, 559 U.S. 77, 96–97 (2010). “All doubts as to

the propriety of removal are resolved in favor of remand.” Coyne v. Am. Tobacco

Co., 183 F.3d 488, 493 (6th Cir. 1999), quoted by Smith v. Nationwide Prop. & Cas.

Ins. Co., 505 F.3d 401, 405 (6th Cir. 2007). Moreover, removal must have been prov-

ident at the time it was sought: “the question of removability depends upon the

state of the pleadings and the record at the time of the application for[]removal,”

Ala. Great S. Ry. v. Thompson, 200 U.S. 206, 216 (1906); see Southland Com-

mercial Grp. Inc. v. Southland Title & Escrow, No. 3:17-cv-13, 2017 WL

2452004, at *4 (E.D. Tenn. June 5, 2017); accord, e.g., Family Trust Servs. LLC v.

Coone, No. 3:18-cv-0859, 2019 WL 1128636, at *2 (M.D. Tenn. March 12, 2019),

aff’d 2019 WL 1446976 (M.D. Tenn. April 1, 2019).




{00129484.DOCX / ver:3 }                      -4-
Case 3:19-ap-90088         Doc 3   Filed 05/13/19 Entered 05/13/19 17:32:04   Desc Main
                                   Document     Page 4 of 15
2. Mr. Walker Was Not a Party at the Time He Attempted to Remove, and
   Magistrate Holmes’ Ruling Conclusively Establishes as Much.

        Here, not only is Mr. Walker not a party, but his status as a nonparty is con-

clusively established by Magistrate Holmes’ ruling in the prior removal proceeding.

Thus, the Court need not reinvent the wheel in this respect. It can simply look to

the work already performed by Magistrate Holmes. She wrote:

                  Walker seeks removal under 28 U.S.C. § 1452, which permits a
         party to remove any civil action of which the federal court has jurisdic-
         tion § 1334. 28 U.S.C. § 1452(a) (emphasis added).The removing party
         has the burden of showing that removal is proper. “All doubts as to the
         propriety of removal are resolved in favor of remand.”
                  … In the instant case, the complaint pending in Chancery Court
         at the time of removal did not include Walker. Rather, Walker at-
         tempted to remove an anticipated Fourth Amended Complaint that
         would likely have named him as a defendant. See Docket Nos. 1 at §§ 4
         and 6 and 1-1 and Docket Nos. 15-1 and 15-2. However, no order was
         entered by the Chancery Court permitting joinder of Walker prior to
         his filing of the Notice of Removal. Nor was the putative Fourth
         Amended Complaint naming Walker as a defendant filed in the Chan-
         cery Court at the time that Walker filed his Notice of Removal.
                  As noted by the Sixth Circuit, an “oral order to amend the com-
         plaint [is] not effective Tennessee law until entered as a written order.”
         The operative Chancery Court complaint by which the Court must de-
         termine removability is one to which Walker is not a party.
                  Section 1452 makes clear that removal must be by a party. The
         Court finds especially instructive, if not definitive, the discussion in In
         re Advance Iron Works, Inc. that “under federal law, a ‘party’ to an ac-
         tion is someone who has been named in the complaint and served, or at



{00129484.DOCX / ver:3 }                      -5-
Case 3:19-ap-90088         Doc 3   Filed 05/13/19 Entered 05/13/19 17:32:04     Desc Main
                                   Document     Page 5 of 15
         least has been named.” … [S]ince Walker is not a party to the Chan-
         cery Court lawsuit, he may not avail himself of the removal proce-
         dures.
Family Trust Servs., 2019 WL 1128636, at *2 (citations and footnotes omitted).

(See also Ex. 2 at 3–5.)

        Mr. Walker was not a party to this case in September 2018 because the opera-

tive complaint did not list him as a defendant and no order had been entered by the

State court joining him as one. Nothing has changed. Nor, if anything had changed,

has Mr. Walker carried his burden of demonstrating as much in his notice of re-

moval. See Southland Commercial Grp., 2017 WL 2452004, at *4 (disregarding

pre-removal state-court material not filed contemporaneously with notice of remov-

al).

        Moreover, the prior remand order carries preclusive effect on this point. “Issue

preclusion, often referred to as collateral estoppel, ‘precludes relitigation of issues of

fact or law actually litigated and decided in a prior action between the same parties

and necessary to the judgment, even if decided as part of a different claim or cause

of action.’” Ga.-Pac. Consumer Prods. LP v. Four-U-Packaging Inc., 701 F.3d

1093, 1098 (6th Cir. 2012) (quoting Gargallo v. Merrill Lynch, Pierce, Fenner &

Smith Inc., 918 F.2d 658, 661 (6th Cir. 1990)). The doctrine has four prerequisites:

         (1) the precise issue must have been raised and actually litigated in
         the prior proceedings; (2) the determination of the issue must have
         been necessary to the outcome of the prior proceedings; (3) the prior
         proceedings must have resulted in a final judgment on the merits; and




{00129484.DOCX / ver:3 }                      -6-
Case 3:19-ap-90088         Doc 3   Filed 05/13/19 Entered 05/13/19 17:32:04    Desc Main
                                   Document     Page 6 of 15
         (4) the party against whom estoppel is sought must have had a full and
         fair opportunity to litigate the issue in the prior proceeding.

Id.

        Each of these elements is present here. First, the issue of whether or not Mr.

Walker was a party to this case, in the absence of any order making him one, was

raised and actually litigated in the prior removal proceeding. Second, the determi-

nation that Mr. Walker was not a party was necessary to the District Court’s de-

termination that it lacked jurisdiction. Third, a final judgment on the merits of that

issue resulted.1 (See Ex. 3.) Fourth, Mr. Walker had a full and fair opportunity to

litigate that issue in the prior removal proceedings, because the District Court af-

forded him an opportunity to present argument and evidence on it and he had a

strong interest in asserting those arguments, without unique limitations resulting

from the procedural posture or relationship of the parties. See Banner v. United

States, 238 F.3d 1348, 1354 (Fed. Cir. 2001).

        Accordingly, the fact that Mr. Walker is not a party to this case and lacks the

capacity to remove is conclusively established by the District Court’s judgment in

Case Number 3:18-cv-0859, since that determination was previously made and

nothing about the case has changed in the interim. Of course, the Court could readi-

ly reach the same conclusion itself on the present record. See Ladd ex rel. Ladd v.


1 Dismissals for want of jurisdiction do not yield preclusive judgments with respect to the
underlying claims, because these are not adjudicated. But such judgments are preclusive
with respect to the jurisdictional question and the predicate jurisdictional facts. See, e.g.,
Park Lake Res. Ltd. Liab. v. U.S. Dep’t of Agric., 378 F.3d 1132, 1136 (10th Cir. 2004)
(citing Am. Surety Co. v. Baldwin, 287 U.S. 156, 166 (1932)); accord, e.g., Ohio Nat’l Life
Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990) (“The res judicata effect of a
12(b)(1) motion is … limited to the jurisdictional issue.”).


{00129484.DOCX / ver:3 }                      -7-
Case 3:19-ap-90088         Doc 3   Filed 05/13/19 Entered 05/13/19 17:32:04       Desc Main
                                   Document     Page 7 of 15
Honda Motor Co., 939 S.W.2d 83, 104 (Tenn. Ct. App. 1996) (“A court speaks only

through its written orders.”); see also Freeman v. Blue Ridge Paper Prods. Inc.,

551 F.3d 405, 409–10 (6th Cir. 2008) (holding federal courts must look to written

order joining entity as party when determining party status for removal); Carson v.

Challenger Corp., No. W2006-00558, 2007 WL 177575, at *4–5 (Tenn. Ct. App.

Jan. 25, 2007) (holding a putative intervenor is not a party until written order per-

mits joinder). Because there is no entered order, either in the record or elsewhere,

affording anyone leave to file a complaint joining Mr. Walker, and because no such

complaint has in fact been filed, Mr. Walker is plainly not a party. But the shortest,

easiest path to this conclusion is via issue preclusion.

3. Because He Was Not a Party, Mr. Walker Lacked the Capacity to Re-
   move, and This Fact Is Established by Issue Preclusion as Well.

        As it did with the determination that Mr. Walker is not a party, the District

Court in the prior removal proceeding plainly held that Mr. Walker, as a nonparty,

lacked the capacity to remove:

                  Section 1452 makes clear that removal must be by a party. The
         Court finds especially instructive, if not definitive, the discussion in In
         re Advance Iron Works, Inc. that “under federal law, a ‘party’ to an ac-
         tion is someone who has been named in the complaint and served, or at
         least has been named.” … [S]ince Walker is not a party to the Chan-
         cery Court lawsuit, he may not avail himself of the removal proce-
         dures.
Family Trust Servs., 2019 WL 1128636, at *2 (citations and footnotes omitted).

(See also Ex. 2 at 5.) For all the same reasons that apply to the determination that

Mr. Walker is not a party, the issue-preclusive effect of the remand order in Case


{00129484.DOCX / ver:3 }                      -8-
Case 3:19-ap-90088         Doc 3   Filed 05/13/19 Entered 05/13/19 17:32:04     Desc Main
                                   Document     Page 8 of 15
No. 3:18-cv-0859 conclusively establishes that Mr. Walker lacked the capacity to

remove this case at the time he did so.2

4. Because Mr. Walker Lacked the Capacity to Remove, the Court Lacks
   Jurisdiction.

        In addition to determining that Mr. Walker was not a party and that he ac-

cordingly lacked the capacity to remove, the District Court ruled on the consequenc-

es of that lack of capacity: “Without a proper showing of federal jurisdiction based

on a procedurally sound removal, which Walker has failed to do, the Court con-

cludes that it has no jurisdiction over the underlying action. … [T]he Court lacks

jurisdiction over a matter that is not properly removed.” Family Trust Servs.,

2019 WL 1128636, at *3. Once again, issue preclusion rules the day, and the Dis-

trict Court’s determination that an attempted removal by a nonparty fails to vest

the Court with subject-matter jurisdiction must be accepted as conclusive. For that

reason, the Court must, at the very least, remand the action. 28 U.S.C. § 1447(c).


2 Even if it were not conclusively established by issue preclusion, this is also obviously cor-
rect. The courts of appeal have repeatedly held that nonparties may not remove. See Flag-
ler Inv. Marietta LLC v. Multibank 2009-1 CRE Ventures LLC, 633 F. App’x 747, 749–
50 (11th Cir. 2015); De Jongh v. State Farm Lloyds, 555 F. App’x 435, 437 (5th Cir. 2014)
(citing Salazer v. Allstate Tex. Lloyd’s Inc., 455 F.3d 571, 575 (5th Cir. 2006)); In re McNeil
Bros. Co., 259 F.2d 386, 387–88 (1st Cir. 1958); Allen v. FDIC, 710 F.3d 978, 981–82 (9th
Cir. 2013); Village of Oakwood v. State Bank & Trust Co., 481 F.3d 364, 367–68 (6th
Cir. 2007). The same holds true regardless of whether the removal invokes Section 1441 or
Section 1452. See, e.g., Harmon Family Trust v. Thomas (In re Thomas), 348 F. App’x
413, 414 (10th Cir. 2009) (recounting trial court’s holding); McGrath RentCorp v. TCI
Triangle Inc. (In re Providence Wireless LLC), 587 B.R. 858, 863 (Bankr. E.D.N.C.
2018); Adolay v. Metro. Bd. of Zoning Appeals (In re Three Sisters Nursing Home
Inc.), No. 11-50417, 2012 WL 14264, at *1 (S.D. Ind. Jan. 4, 2012); Royal Bank Am. v.
Bkdean Props. LLC (In re Croatan Surf Club LLC), No. 11-0194-8, 2011 WL 5909339,
at *3 (Bankr. E.D.N.C. Aug. 10, 2011); Sayim v. Goetz (In re SOL LLC), 419 B.R. 498,
503 (Bankr. S.D. Fla. 2009); Linnemann v. Post (In re Mission Bay Ski & Bike Inc.),
No. 07-A-1045, 2007 WL 4390331, at *1 (Bankr. N.D. Ill. Dec. 14, 2007); In re 47-49
Charles Street Inc., 211 B.R. 5, 6 (S.D.N.Y. 1997).


{00129484.DOCX / ver:3 }                      -9-
Case 3:19-ap-90088         Doc 3   Filed 05/13/19 Entered 05/13/19 17:32:04        Desc Main
                                   Document     Page 9 of 15
        Alternatively, some courts have stricken notices of removal suffering from fa-

cial defects of this sort. See Family Trust Servs. LLC v. REO Holdings LLC, No.

16-5049, slip op. at 2 (Bankr. W.D. Tenn. April 9, 2016) (attached hereto as Exhibit

4); Croatan Surf Club, 2011 WL 5909339, at *1; Borough of Olyphant v. Pa.

Power & Light Co., 269 F. Supp. 2d 601, 603 (M.D. Pa. 2003). Regardless of

whether the Court strikes the notice of removal or simply orders the case remanded,

it should do it directly.

5. The Court Should Award the Plaintiffs the Fees and Expenses Incurred
   as a Result of the Removal.

        Section 1447(c) authorizes the Court to award a party successfully moving for

remand “just costs and any actual expenses, including attorney fees, incurred as a

result of the removal.” The Court should award the Plaintiff those fees and expens-

es, because Mr. Walker’s removal was (1) objectively unreasonable and (2) demon-

strates the need for deterrence.

        Section 1447(c) only requires the first of these: that is, it requires only that the

Court find that the removing person “lacked an objectively reasonable basis for

seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).

The provision exists “to deter removals sought for the purpose of prolonging litiga-

tion and imposing costs on the opposing party.” Id. at 140. “In general, objectively

unreasonable removals should result in fee awards.” Warthman v. Genoa Twp.

Bd. of Trustees, 549 F.3d 1055, 1060 (6th Cir. 2008).

        The Sixth Circuit has read Martin as directing the Court to ask if the remov-

al was “fairly supportable,” and directed that the underlying deterrent purpose in



{00129484.DOCX / ver:3 }                      -10-
Case 3:19-ap-90088         Doc 3    Filed 05/13/19 Entered 05/13/19 17:32:04     Desc Main
                                   Document      Page 10 of 15
exercising their discretion with respect to fee awards. Id. at 1060–61. But the “ob-

jectively unreasonable” and “fairly supportable” rules are not the same as a “frivo-

lous” or “without foundation” requirement. Kent State Univ. v. Lexington Ins.

Co., 512 F. App’x 485, 489 (6th Cir. 2013). For instance, where the removability of a

case hangs on an unclear issue that must be resolved in favor of remand, the re-

moval would qualify as “objectively unreasonable” but not outright frivolous. See id.

at 491–92. Thus, a remanding court may award fees under Martin and Warthman

when, in a case falling along the spectrum between a reasonable removal and a friv-

olous one, “remand is no longer a close question.” Id. at 492.

        Here, the propriety of Mr. Walker’s removal was not a close question. It was,

to the contrary, flagrantly improper and in contravention of a final District Court

judgment barely thirty days old. It is difficult to conceive how, having been in-

formed in a final judgment only a month ago that he lacked the capacity to remove

this case, Mr. Walker could have anything remotely resembling an objectively rea-

sonable basis for removing it again, under the same conditions. Plainly he did not.

        Moreover, Mr. Walker’s repeated improper removals—this marks the third

time he has wrongfully removed this case, and the fourth time he has removed it in

a manner calculated to interfere with State court proceedings—demonstrate the

need for the deterrence noted by the Supreme Court in Martin. Under the circum-

stances, an award of fees and expenses is appropriate. Upon direction from the

Court, the Plaintiffs will file a detailed application setting forth the fees and ex-

penses incurred as a result of the removal of this case.




{00129484.DOCX / ver:3 }                      -11-
Case 3:19-ap-90088         Doc 3    Filed 05/13/19 Entered 05/13/19 17:32:04   Desc Main
                                   Document      Page 11 of 15
6. The Court Should Enter a Bill of Peace to Prevent Mr. Walker from Im-
   properly Removing this Case Again.

        The federal courts are not powerless in the face of abusive litigants’ attempt to

weaponize their processes. The All Writs Act, 28 U.S.C. § 1651(a), preserves for the

District Courts the “inherent power to enter pre-filing orders against vexatious liti-

gants.” Orlando Residence Ltd. v. GP Credit Co., 609 F. Supp. 2d 813, 817 (E.D.

Wisc. 2009) (applying remand directive of Orlando Residence Ltd. v. GP Credit Co.,

553 F.3d 550, 558 (7th Cir. 2009)). The Bankruptcy Courts possess those same pow-

ers, either under the All Writs Act directly or because Bankruptcy Code Section 105

replicates the Act’s grant of powers. See In re Carroll, 850 F.3d 811, 815 (5th Cir.

2017); Cent. W. Va. Energy Co. v. Wheeling-Pittsburgh Steel Corp., 245 F.

App’x 415, 426 (6th Cir. 2007); In re Mastro, 585 B.R. 587, 596 (B.A.P. 9th Cir.

2018).

        The Court may prohibit vexatious litigants from making certain failings with-

out prior court approval. See Carroll, 850 F.3d at 815; Orlando Residence, 609 F.

Supp. 2d at 817. Indeed, this is precisely what the bankruptcy court in Carroll did.

In so doing, the Court may direct the clerk not to accept or enter as filed unauthor-

ized submissions from the litigant. See Whitaker v. Superior Ct. of Cal., 514 U.S.

208, 208–09 (1995); Wilson v. Todd, 178 F. Supp. 2d 925, 930–31 (W.D. Tenn.

2001).

        Mr. Walker is a vexatious litigant. During his bankruptcy he engaged in much

of the vexatious conduct outlined by the Fifth Circuit in Carroll. He has now re-

peatedly sought to use the federal courts as a revolving door to prevent the State



{00129484.DOCX / ver:3 }                      -12-
Case 3:19-ap-90088         Doc 3    Filed 05/13/19 Entered 05/13/19 17:32:04   Desc Main
                                   Document      Page 12 of 15
court from enforcing its contempt judgment against him, including by filing the pre-

sent, frivolous notice of removal. This Court has its own business to conduct: Con-

gress did not create it as a mechanism for pro se litigants to impair the proper oper-

ation of the judicial process in other courts.

        Certain Courts of Appeal, including the Fifth Circuit in Carroll, have utilized

a four-factor test when considering an injunction against future filings:

         (1) the party’s history of litigation, in particular whether he has filed
         vexatious, harassing, or duplicative lawsuits; (2) whether the party
         had a good faith basis for pursuing the litigation, or simply intended to
         harass; (3) the extent of the burden on the courts and other parties re-
         sulting from the party’s filings; and (4) the adequacy of alternative
         sanctions.

Carroll, 850 F.3d at 815. All of these factors weigh in favor of enjoining Mr. Walker

from further improper removals. First, his history of litigation in his bankruptcy

proceeding demonstrates a relentless dedication to the pursuit of meritless claims.

He has effected facially invalid removals of this case now on three occasions. He has

sued, via a patently meritless counterclaim, Plaintiffs’ counsel in another action.

(See Exhibit 5.) Second, there was no good-faith basis for this removal: it expressly

contravenes the District Court’s prior remand order and is improper on multiple

levels. Third, the burden on the courts and parties has been, and proves to continue

to be, substantial: the State court cannot effectuate its contempt judgment, and the

other parties cannot proceed with the case, because of Mr. Walker’s strategically

timed removals. Fourth, Mr. Walker has made repeated improper removals, indicat-




{00129484.DOCX / ver:3 }                      -13-
Case 3:19-ap-90088         Doc 3    Filed 05/13/19 Entered 05/13/19 17:32:04   Desc Main
                                   Document      Page 13 of 15
ing that the prospect of merely monetary sanctions contemplated by Section 1477

alone does not suffice.

        A prefiling injunction may be an unusual remedy, but Mr. Walker has demon-

strated that he is an unusual litigant. The Court should, accordingly, enjoin Mr.

Walker from removing this case again without leave and direct the Clerk not to file

any notice of removal tendered by Mr. Walker in contravention of that directive.


                                       CONCLUSION

For all of the foregoing reasons, the Court should (1) remand this case to the Ten-

nessee Chancery Court, or, in the alternative, strike the notice of removal; (2) de-

termine that the Plaintiffs are entitled to an award of attorney’s fees under 28

U.S.C. § 1447(c) and set a briefing schedule for the determination of the amount of

that award; and (3) enter a bill of peace prohibiting Mr. Walker from removing this

action against without leave and directing the Clerk not to file an unauthorized no-

tice of removal tendered by Mr. Walker regarding it.




{00129484.DOCX / ver:3 }                      -14-
Case 3:19-ap-90088         Doc 3    Filed 05/13/19 Entered 05/13/19 17:32:04   Desc Main
                                   Document      Page 14 of 15
                                            Respectfully submitted:

                                            LEADER, BULSO & NOLAN, PLC


                                            By: s/ Paul J. Krog
                                               Eugene N. Bulso, Jr. (No. 12005)
                                               Paul J. Krog (No. 29263)
                                               414 Union Street, Suite 1740
                                               Nashville, Tennessee 37219
                                               gbulso@leaderbulso.com
                                               pkrog@leaderbulso.com
                                               Tel.: (615) 780-4110
                                               Fax: (615) 780-4118
                                               Attorneys for Family Trust Services LLC,
                                               Steven Reigle, Regal Homes Co., Billy
                                               Gregory, and John Sherrod

                              CERTIFICATE OF SERVICE
I certify that the foregoing is being entrusted to the care of the United States Postal
Service for delivery as first-class U.S. Mail to the following, and also filed via the
Court’s ECF system, which is expected to deliver a copy to the following, on this, the
13th day of May, 2019:

Patrick Newsom                                       Robert R Laser III
Paul Bruno                                           625 Main Street
Bruno|Newsom PLLC                                    Suite 206
40 Music Square E.                                   Nashville, TN 37206
Nashville, TN 37203                                  615-669-5468
615-251-9500                                         rob@laserlawfirm.com
615-345-4188                                         Counsel for Defendants Merdan Ibrahim
patrick@brunonewsom.com                              and Julie Coone
Counsel for Defendant Nationwide In-
vestments LLC

Charles Walker
Woodbine Legal PC
69 Thompson Lane
Nashville, TN 37211
615-367-5111
615-383-1154
charles@woodbinelegal.com
                                                      s/ Paul J. Krog
                                                      Paul J. Krog



{00129484.DOCX / ver:3 }                      -15-
Case 3:19-ap-90088         Doc 3    Filed 05/13/19 Entered 05/13/19 17:32:04   Desc Main
                                   Document      Page 15 of 15
